DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 04/04/2022 have been entered. Accordingly claims 1-10 remain pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Vaseloff  (US 2005/0211775).

Regarding claim 1, Vaseloff discloses (Fig-4) a carrier comprising: 
a carrier body (16 contacting 12) that is removably connectable (transceiver (RF tags 12) may be placeable on objects, emphasis added “Food devices 18, such as those noted above, can include one or more RF communicators 14 that communicate with RF tags 12 that are used in or around the food devices. For example, a freezer can include one or more RF communicators 14 for communicating with RF tags 12 that may be placed on food product packaging or storage containers” [0018]) to a tray (16) that holds food in a cabinet (18); and 
a transceiver (12) being connected to said carrier body on a first side (see figure 4, showing transceiver 12 at lateral side of carrier 16), said transceiver being configured so that a reader (14) identifies the tray (“The smart tray system 10 includes a plurality of information tags 12 and a plurality of communication devices 14, that can communicate with each of the information tags 12 when the information tags 12 are located in the proximity of the communication device 14.” [0009]), the transceiver being free of information stored about the food (the transceiver can be optionally programmed to include information about the food however it is provided that the identifier may be merely relative to other transceivers in the system: 
emphasis added “The RF tag programming device 70 provides programming of each RF tag 12 prior to or during use for a particular food. For example, a food tray 16 that has not been used to hold any food items, or will be used to hold a different food item, can be placed in the food programming device 70, and information about the food tray 16 and the food to be stored therein can be stored on the RF tag 12. The information can include identification information for the food tray 16. Such identification information can be a set of numbers, letters, or other identifying characters that represent a unique property or characteristic of the food tray 16. For example, the identification information for the RF tag 12 can be a multi-digit number with one or more digits indicating information such as the type of food to be stored in the food tray 16, the date, and a numeric identifier for the RF Tag 12 relative to all the operationally available RF Tags 12 in a restaurant (e.g. RF Tag number 4 of 10).” [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Kawaguchi (US 2002/0018705).

Regarding claim 2, Vaseloff discloses the carrier of claim 1, Vaseloff is silent regarding wherein said transceiver is a first transceiver, further comprising a second transceiver, 
wherein said second transceiver is connected to said carrier body on a second side, and 
wherein said first transceiver and said second transceiver are configured so that a reader identifies the same tray by each of said first transceiver and said second transceiver.  
However Kawaguchi teaches the identifying device or transceiver being a first transceiver and a second transceiver (transceiver 22 may be on both sides of component being read by reader “the bar code 22 having the same contents to the both side faces” [0018]), 
wherein said second transceiver is connected to said carrier body on a second side (both sides as disclosed above at [0018] may have transceivers), and 
wherein said first transceiver and said second transceiver are configured so that a reader identifies the same tray by each of said first transceiver and said second transceiver (transceiver system is optionally placed to both sides of component to be identified so long as the transceivers are only singularly at a time readable by the reading device “The bar code 22 is to be attached only to one of the side face, however, it is also acceptable to attach the bar code 22 having the same contents to the both side faces. It is essential to choose the face for attaching this bar code 22 not to have a plurality of bar codes within the range of detection of the bar code reader at the same time.” [0018]).
The advantage of wherein said transceiver is a first transceiver, further comprising a second transceiver, 
wherein said second transceiver is connected to said carrier body on a second side, and 
wherein said first transceiver and said second transceiver are configured so that a reader identifies the same tray by each of said first transceiver and said second transceiver, is to provide readability of transceiver while the component having the transceiver may be in various orientations.  
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Kawaguchi, by modifying the single orientation transceiver system of Vaseloff, with the multiple orientation double sided transceiver system of Kawaguchi, to provide readability of transceiver while the component having the transceiver may be in various orientations.

Regarding claim 3, Vaseloff as modified by Kawaguchi teaches the carrier of claim 2, Vaseloff as modified by Kawaguchi further teaches wherein said second transceiver is connected to said carrier body on said second side that is opposite said first side (transceivers are optionally placed on both opposite sides of component to be identified so long as they are only singularly readable by the reading device “The bar code 22 is to be attached only to one of the side face, however, it is also acceptable to attach the bar code 22 having the same contents to the both side faces. It is essential to choose the face for attaching this bar code 22 not to have a plurality of bar codes within the range of detection of the bar code reader at the same time.” Kawaguchi [0018]).

Regarding claim 4, Vaseloff as modified by Kawaguchi teaches the carrier of claim 3, Vaseloff as modified by Kawaguchi further teaches wherein said carrier body is rotated around 180 degrees from a first position to a second position and positioned in a bin in either said first position or said second position so that said reader can read said first transceiver in said first position and said second transceiver in said second position (transceivers are optionally placed on both side faces (as opposed to a side face in combination with a front or back face) of component to be identified so long as they are only singularly readable by a reader, emphasis added “The bar code 22 is to be attached only to one of the side face, however, it is also acceptable to attach the bar code 22 having the same contents to the both side faces. It is essential to choose the face for attaching this bar code 22 not to have a plurality of bar codes within the range of detection of the bar code reader at the same time.” Kawaguchi [0018]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Kawaguchi and in further view of Kolton (US 8,228,200).

Regarding claim 5, Vaseloff discloses the carrier of claim 1, Vaseloff is silent regarding wherein said carrier body has a first piece and a second piece that together form a collar around said tray.
	However Kolton teaches (Fig-1-2) wherein said carrier body has a first piece (22) and a second piece (24) that together form a collar (10) around said tray (14).
	The advantage of wherein said carrier body has a first piece and a second piece that together form a collar around said tray, is to permit an attachment of the transceiver that forms to a base component feature preventing longitudinal loss of the transceiver, “this circumferential undercut is used in combination with features of the housing to prevent the mated housing from being removed from the next 12 by sliding the housing up over the neck” (column 3, lines 5-12). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Kolton, by modifying the non-descript transceiver attachment mechanisms of Vaseloff, with the longitudinally restrained transceiver attachment system of Kolton, to permit an attachment of the transceiver that forms to a base component feature preventing longitudinal loss of the transceiver.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Kawaguchi and Kolton and in further view of Shei (US 2016/0073821).

Regarding claim 6, Vaseloff discloses the carrier of claim 1, Vaseloff further discloses wherein said tray has a tray body (a portion of the tray below the opening of the tray) and a rim (a portion of the tray above the body of the tray existing around the opening of the tray) around an outside of an opening in said tray,
Vaseloff is silent regarding and wherein said tray has a first handle and a second handle connected to opposite sides of an outer surface of said tray.
However Shei teaches (Fig-9) wherein said tray has a first (12G) handle and a second handle (opposite 12G) connected to opposite sides of an outer surface (where handles terminate at exterior of tray, see figure 9) of said tray.
The advantage of wherein said tray has a first handle and a second handle connected to opposite sides of an outer surface of said tray, is to enable a pass through of the tray through the tray storage device (“The pan storage space 16 includes a front opening and a rear opening permitting the pan 12 and cover 18 to be inserted in the pan storage space from the front and the back of the pan storage space.” [0032]). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Shei, by adding to the non-handled tray of Vaseloff, the double handle system of Shei, to enable a pass through of the tray through the tray storage device.
Vaseloff in view of Shei is silent regarding so that, in a connected position, said first piece is connected to said second piece around said tray body.
However Kolton teaches (Fig-1-2) so that, in a connected position (side 22 in connection to side 24, see connective steps of figures 1 to  2), said first piece is connected to said second piece around said tray body (shown in figure 2, side 22 and side 24 encompass an upper perimeter of consumable storage component 14 below lid (top of 12)).
The advantage of so that, in a connected position, said first piece is connected to said second piece around said tray body, is to permit an attachment of the transceiver that forms to a base component feature preventing longitudinal loss of the transceiver, “this circumferential undercut is used in combination with features of the housing to prevent the mated housing from being removed from the next 12 by sliding the housing up over the neck” (column 3, lines 5-12). 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Kolton, by modifying the non-descript transceiver attachment mechanisms of Vaseloff, with the longitudinally restrained transceiver attachment system of Kolton, to permit an attachment of the transceiver that forms to a base component feature preventing longitudinal loss of the transceiver. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Kawaguchi and Kolton and Shei and in further view of Bull (US 2009/0293328). 

Regarding claim 7, Vaseloff as modified by Kolton and Shei teaches the carrier of claim 6, Vaseloff is silent regarding wherein said first piece is positioned between said rim and one of said first handle and said second handle and said second piece is positioned between said rim and another of said first handle and said second handle in said connected position to maintain said carrier on said tray.
However Bull teaches (Fig-4 re-annotated) wherein said first piece (a portion of 15) is positioned between said rim (B) and one of said first handle (A) and said second handle (mirroring of handle as modified by Shei in claim 6) and said second piece (an additional portion of 15) is positioned between said rim and another of said first handle and said second handle in said connected position to maintain said carrier on said tray (see figure 4 showing container 33 having carrier 15 between handled portion A and rim portion B, [0024]).
The advantage of wherein said first piece is positioned between said rim and one of said first handle and said second handle and said second piece is positioned between said rim and another of said first handle and said second handle in said connected position to maintain said carrier on said tray, is to provide an identifying component to a container in a commercial setting, wherein the identifying component is at a location relative to said container that makes the container easily identifiable “This unit is to organize all the said glasses, cups or containers which are used by servers for commercial or personal use at home.” [0019].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff as already modified by Kolton and Shei, with Bull, by adding to the double handled tray system of Vaseloff, the above handle below rim identifying location of Bull, to provide an identifying component to a container in a commercial setting, wherein the identifying component is at a location relative to said container that makes the container easily identifiable.

    PNG
    media_image1.png
    610
    627
    media_image1.png
    Greyscale


Regarding claim 8, Vaseloff as modified by Kolton teaches the carrier of claim 6, Vaseloff as modified by Kolton further teaches (Vaseloff Fig-4, Kolton Fig-1-4) wherein said first piece has a first frame that is shaped complementary to a shape of said tray body such that said first frame has two first side pieces and a first end piece forming a U-shape (Vaseloff provides a rectangular structured tray akin to the present application (see Vaseloff Fig-4), while Vaseloff as modified by Kolton teaches a form fitting split bodied transeiver carrier 22 and 24 (“the rim 34 formed by the two housing portions 22 and 24, seats within the circumferential undercut 20. Since the mated housing 10 can not be disassembled or otherwise enlarged, this seating of the rim 34 within undercut 20 prevents the housing 10 from sliding upward along the neck 12 of bottle 14.”  Kolton (column 3, lines 20-28), also see figure 4), because the split form fitting transceiver of Kolton is applied to the rectangular tray of Vaseloff, U shaped transceiver bodies is an obvious inherence to the combination), and wherein said second piece has a second frame that is shaped complementary to the shape of said tray body such that said second frame has two second side pieces and a second end piece forming a U-shape (Vaseloff as modified by Kolton provides first and second similarly shaped carrier body, see figure 1 of Kolton having similar portions between carrier body halves 22/ 24).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Kawaguchi, Kolton, Shei and Bull and in further view of Didio (US 2013/0019449 A1).

Regarding claim 9, Vaseloff as modified by Kolton teaches the carrier of claim 8, Vaseloff as modified by Kolton further teaches wherein said first piece (24, Kolton) has a first connector (28, Kolton) on an end of each of said two first side pieces (see figures 5 and 6 of Kolton showing connecting portions 28 on either side of carrier half 24) and second piece (22, Kolton) has a second connector (26, Kolton) on an end of each of said two second side pieces (see figures 5 and 6 of Kolton showing connector pieces 28 fitting connecting portions 26 on either side of 22).
Vaseloff as modified by Kolton is silent regarding so that said first piece and said second piece are selectively connected and disconnected from one another.
However Didio teaches so that said first piece and said second piece are selectively connected and disconnected from one another (via any number of fastening means [0030-0031] for ease of attachment and disattachment “for secure attachment and simple detachment.” [0030]). 
The advantage of that said first piece and said second piece are selectively connected and disconnected from one another, is to provide easy attachment and de-attachment of the identifying component “wherein both ends have complimentary male and female sides allowing for secure attachment and simple detachment.” [0030]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff as already modified by the double sided connection components of Kolton, further with Didio, by adding to the longitudinally positive secured identifying system of Vaseloff the simple de-attachment system of Didio, to provide easy attachment and de-attachment of the identifying component. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vaseloff in view of Bouetard (US 2009/0014279 A1). 

Regarding claim 10, Vaseloff discloses the carrier of claim 1, Vaseloff is silent regarding wherein said carrier has a size so that said tray can be stacked on another tray without wedging into place that would cause difficult removal.
However Bouetard teaches wherein said carrier has a size (transceivers carriers or “means of identification” are attached by numerous means “Each tray 115 is equipped with a means of identification, for example an electronic label, for example of the RFID type (acronym for RadioFrequency IDentification), placed on, made integral with, buried or embedded in the tray” [0044]) so that said tray can be stacked on another tray without wedging into place that would cause difficult removal (in view of the numerous means of attachment of transceivers to the trays, the trays are further provided with the ability to stack/un-stack for accessible storage “ensures the setting of a tray 115 into a stack of trays of a constant-level cart 105” [0064]).
The advantage of wherein said carrier has a size so that said tray can be stacked on another tray without wedging into place that would cause difficult removal, is to provide the ability to stack/un-stack trays for accessible storage “ensures the setting of a tray 115 into a stack of trays of a constant-level cart 105” [0064], while retaining identification/transceiver attachment systems of the tray “Each tray 115 is equipped with a means of identification, for example an electronic label, for example of the RFID type (acronym for RadioFrequency IDentification), placed on, made integral with, buried or embedded in the tray” [0044].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Vaseloff with Bouetard, by modifying the carrier identifying tray system of Vaseloff, the un-obstructed by identifier system stacking system of Bouetard, to provide the ability to stack/un-stack trays for accessible storage while retaining identification/transceiver attachment systems of the tray.

Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive. 
Applicant firstly argues page 1-3 that Vaseloff requires that information of the food be stored on the transceiver.
However Examiner respectfully disagrees because the Tag is reliant on programming from an operator regarding a related food, the tag must exist at a point in time without information regarding related food before said programing is performed.
Additionally Examiner respectfully disagrees because claim 1 is an apparatus claim while the specific programming chosen for a transceiver is a method of operation and the apparatus of Vaseloff is capable of operation to merely identify the transceiver with respect to other transceivers within the system, emphasis added “For example, the identification information for the RF tag 12 can be a multi-digit number with one or more digits indicating information such as the type of food to be stored in the food tray 16, the date, and a numeric identifier for the RF Tag 12 relative to all the operationally available RF Tags 12 in a restaurant (e.g. RF Tag number 4 of 10).” [0021]. 
Therefore the rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the Universal serial bus type C. It is known to provide reversible orientation of transceiver components such as disclosed in the present application, USB type C devices provide transceiver communication through duplication of communication components on either side of the communication device thereby enabling the ability to flip the orientation of insertion of the communication device and still establish communication. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761